Interim Decision #2424

MATTER OF SHON NING LEE

In Deportation Proceedings
A-19856815

Decided by Board August

26, 1975

(1) Although respondent, an applicant for adjustment of status under section 245 of the
Immigration and Nationality Act, as amended, as a nonpreference immigrant, contends
that she does not require a labor certification because she will be supported by her
husband who is a navigator for a foreign airline, she has testified that sbe desires to
work; therefore, she is subject to the labor certification requirement of section 212(a)(14) of the Act, as amended.
(2) Respondent, who has not made an investment in any enterprise nor committed herself
to such an investment, but has merely been examining various business possibilities and
does not appear likely to commit any funds to an investment unless she receives
permanent resident status, is not "actively in the process of investing" within the
meaning of that phrase as used in 8 CFR 212.8(b)(4) and, hence, is ineligible for an
exemption from the labor certification requirement as an investor (Matter of Lai, 15 I.
& N. Doe. 206.

(3) There was no lack of due process for failure of the immigration judge to take cognizance of Service action in analogous cases on an unsettled question of law, namely,
qualification under 8 CFR 212.8(b)(4) for exemption from the labor certification requirement as an investor even though there was no intent to commit any funds to an
enterprise until after permanent resident status had been acquired. At the time of the
immigration judge's decision, there was no substantial body of precedent interpreting
the phrase "actively in the process of investing" of 8 CFR 212.8(b)(4), and the immigration judge was free to reach his own reasoned conclusions regarding its meaning.
CHARGE:
Order: Act of 1952—Section 241(a)(2) [8
-remained longer
ON BEHALF OF RESPONDENT:
Jack Wasserman, Esquire
1707 H Street, N. W.
Washington, D.C. 20006

U.S.C., 1251(a)(2)]—NonimmigrantON BEHALF OF SERVICE:
Paul C. Vincent
Appellate Trial Attorney

-

' Attorney of record:
Elmer E. Poston, Esquire
770 Kapiolani Boulevard
Honolulu, Hawaii 96813

In a decision dated March

7, 1974,

439

the immigration

judge found the

Interim Decision #2424
respondent deportable, denied her application for adjustment of status
under section 245 of the Immigration and Nationality Act, but granted
her the privilege of voluntary departure. The respondent, who challenges the denial of adjustment of status, has appealed from that decision. The appeal will be dismissed.
The respondent is a native of Taiwan and a citizen of the Republic of
China. She entered the United States in July of 1971 as a visitor, and
thereafter had her nonimmigrant status changed to that of a student.
She has remained beyond the authorized length of her stay as a student,
and concedes deportability_ The only significant issues in the case concern her application for adjustment of status.

The respondent seeks section 245 relief as a nonpreference immigrant. The immigration judge found that she was not statutorily eligible
for adjustment of status, because she failed to satisfy the labor certification requirements of section 212(a)(14) of the Act. We agree with the
immigration judge.
The respondent has presented alternative arguments with respect to
her admissibility under section 212(a)(14). She initially contends that
she does not need a labor certification because she will be supported by
her husband who is a navigator for a foreign airline. The respondent,
however, has testified that she desires to work (Tr. p. 14). The terms of
section 212(a)(14) therefore apply to her. See Matter of Hoeft, 12 I. & N.
Dec. 182 (Bl A 1966 & 1967).
The respondent secondly argues that she qualifies for the "investor"
exemption from labor certification contained in 8 CFR 212.8(b)(4). The
respondent, however, has not made an investment in any enterprise,
nor has she committed herself to such an investment. Instead, she has
merely been examining various business possibilities, and she does not
appear likely to commit any funds to an investment unless she receives
status as a lawful permanent resident. She is not "actively in the process
of investing," as that phrase is used in 8 CFR 212.8(b)(4). Matter of Lui,
15 I. & N. Etc. 206 (BIA 1975). The respondent does not qualify for the
"investor" exemption from labor certification.
The respondent also advances several due process claims on appeal.

She contends that the hearing was not recorded in accordance with 8
CFR 242.15. The typed transcript contains numerous omissions, evidently resulting from portions of the recording belt being inaudible_ The
respondent, however, has not alleged or shown any prejudice as a result
of these omissions.
The respondent additionally contends that the immigration judge
erred in refusing to grant the respondent's motion to make available
certain allegedly relevant Service records. The respondent desired to
have the immigration judge take consideration of the Service's disposition of 24 "investor" cases, arguably similar to the respondent's case.
440

Interim Decision #2424
The respondent claims that the Service had found these other aliens to
be qualified under 8 CFR 212.8(b)(4) even though they did not intend to
commit any funds to an enterprise until after they had received lawful
permanent resident status.
Although it would not have been improper for the immigration judge
to take cognizance of Service action in analogous cases, the respondent
has not been denied due process. Prior to our decision in Matter of Liza,

supra, the "actively in process of investing" language of 8 CFR 212.8(b)(4) had not received much attention from us. There was no substantial body of precedent interpreting this phrase, and the immigration
judge was free to reach his own reasoned conclusions regarding its
meaning. The law was in a state of flux.
Subsequent to the immigration judge's decision in this case, Matter of
Lai, supra, resolved some of the questions posed by the'phrase "actively
in the process of investing." That decision governs this case and all
similar cases. 8 CFR 3.1(g). From the administrative standpoint, the
law on this question is now settled and will be applied uniformly. The
immigration judge did not act arbitrarily in refusing to follow blindly the
Service's alleged approach on an unsettled question of law. Cf. Matter of
Park, 14 I. & N. Dee. 724 (ITA 1274)_
The decision of the immigration judge was correct. The appeal will, be
dismissed.
ORDER: The appeal is disinissed.
Further order: Pursuant to the immigration judge's order, the respondent is permitted to depart from the United States' voluntarily
within 31 days from the date of this order or any extension beyond that
time as may be granted by the district director; and in the event of
failure so to depart, the respondent shall be deported as provided in the
immigration judge's order.

t.

441

